Citation Nr: 1412254	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-29 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Whether the change of the Veteran's means test eligibility category from exempt to required and possible copay billing for VA health care received for the period beginning April 7, 2009, was proper.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 administrative decision of the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia, which proceeded from the Veteran's eligibility application at the VA Medical Center at Wilkes-Barre, Pennsylvania.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

On April 7, 2009, the Veteran submitted a VA Form 10-10EZR and reported that his income was below the Means Test Threshold criteria, making him eligible for cost-free VA healthcare.  Thereafter, information obtained via the Income Verification Match (IVM) process indicated that the Veteran's gross household income for calendar year 2008 exceeded the applicable income thresholds.  

VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care, meaning that his attributable income is not greater than a specified income threshold.  38 U.S.C.A. §1710(a)(2)(G), 1722(a)(3) (West 2002); 38 C.F.R. § 3.29 (2013).  For 2008, the VA National Means Test threshold for a veteran with zero dependents was $29, 402; and the VA Geographic Means Test threshold for the Veteran's residency location was $28,850.

The Veteran's attributable income in 2008 (the prior calendar year) must be used to determine his copay status as of his April 7, 2009, application.  38 U.S.C.A. § 1722(f)(1); 38 C.F.R. § 17.47(d)(4).  In general, payments of any kind from any source will be counted as income in the 12-month annualization period they were received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  

According to the Statement of the Case (SOC), the Veteran asserted in June 2010 that his adjusted gross income was much less than determined through the IVM process, and was lower than both Means Test thresholds, referring to his Form 1040 tax return.  This document is not in the VHA copay file before the Board, nor the Veteran's April 7, 2009, VA Form 10-10EZR.  The HEC indicated that the Veteran did not respond to a subsequent letter requesting complete tax information for 2008.  

In September 2011, with his substantive appeal, the Veteran submitted a copy of "Changes to your Return" from the Philadelphia IRS Center dated in May 2011, asserting that his "taxable income" as shown by the form was far below the means test threshold.  He did not waive consideration of such evidence by the agency of original jurisdiction, and a full grant is not warranted based on the current evidence.  Further, the Board finds that a remand is necessary for additional development.

The May 2011 form showed income from securities and Social Security, and deductions for medical and miscellaneous expenses.  This form is not a complete tax return.  Further, it appears to pertain to tax year 2009, as interest was calculated on the amount of tax increase as accrued from April 15, 2010, through June 22, 2011.  Moreover, the amount of income shown from Social Security is much lower than the amount of Social Security income obtained through the IVM process for calendar year 2008.  In contrast, the securities amounts are similar, but slightly higher than the amount obtained through the IVM process for 2008.  

Upon remand, the HEC should associate all pertinent documents with the copay folder.  Further, the Veteran should again be requested to provide his full tax return information for 2008, including all expenses and deductions, in order to determine his attributable income for VA purposes calendar year 2008.  This may be very different from his taxable income or adjusted gross income for IRS tax purposes.

Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Associate all pertinent documents with the Veteran's copay file, to include the April 7, 2009, VA Form 10-10EZR and signed HEC Form 200-1A received in June 2010,as indicated in the SOC.

2.  Request the Veteran to provide further information as to his attributable income for calendar year 2008, to include evidence of any allowable exclusions under 38 C.F.R. §§ 3.271 and 3.272.  Allow time for response.

3.  After conducting any necessary development as indicated by any response received, readjudicate the claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


	                  _________________________________________________
	J.A. MARKEY	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

